— Judgment unanimously affirmed. Memorandum: None of the issues raised on appeal by defendant has merit and only one requires comment. Prior to trial, defendant requested all Brady material (see, Brady v Maryland, 373 US 83), including any evidence of drug-related activity of one of the victims or at that victim’s place of business. In response, the People supplied defendant with the three victims’ criminal records showing no drug-related instances, and further informed defendant that no Brady material existed. Defendant’s posttrial motion to set aside the jury’s verdict on the ground that the People failed to supply him with such Brady information was properly denied without a hearing since defendant failed to meet the requirements for that relief (see, CPL 330.30 [3]; People v Salemi, 309 NY 208). The information sought by defendant did not qualify as Brady material. Absent a connection to the crime charged, it was collateral and it was not otherwise the kind of material required by the courts to be supplied to defendant for use to impeach a witness (see, United States v Bagley, 473 US 667; Giglio v United States, 405 US 150). (Appeal from judgment of Erie County Court, Wolfgang, J. — robbery, first degree [three counts].) Present — Dillon, P. J., Doerr, Pine, Lawton and Schnepp, JJ.